Citation Nr: 0019155	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  92-22 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from January 1948 to January 1950, and from April 1951 
to March 1953.

This case initially arose from a rating decision of September 
1991 from the Boston, Massachusetts, Regional Office (RO).  
In a decision dated in February 1999, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed that determination to the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court), which vacated the 
Board's February 1999 decision and remanded the case to the 
Board for further adjudication pursuant to a Joint Motion for 
Remand and To Stay Further Proceedings.  This Remand is 
rendered pursuant to the December 1999 Court Order and the 
instructions contained in the joint motion for remand.


REMAND

After a review of the record, to include the December 1999 
Court Order and joint motion for remand cited above, the 
Board is of the opinion that additional development of the 
evidence is appropriate prior to further consideration of the 
appellant's claim.  In particular, the Court emphasized that 
neither the RO nor the Board obtained the terminal medical 
records from the veteran's final hospitalization in a 
Department of Veterans Affairs (VA) medical facility.  
Significantly, the Court determined that this case should be 
remanded in order for these documents to be associated with 
the veteran's claims file and considered upon readjudication 
because these potentially relevant documents could be 
determinative of the claim, were in the control of the 
Secretary, and could reasonably be expected to be part of the 
record before the Board.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Additionally, the Court determined that these VA 
medical records should be reviewed to explore a potential 
relationship between the veteran's service-connected 
disabilities and the cause of his death.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the appellant of 
the evidentiary requirements necessary to 
establish a well-grounded claim.  
Examples of such evidence would include 
medical opinions which reasonably links 
the disability which caused the veteran's 
death, to include metastatic renal cell 
carcinoma, to his periods of active 
service, or to any inservice event, 
including exposure to ionizing radiation; 
medical opinions which establishes a 
causal relationship between the cause of 
the veteran's death and his service-
connected post-traumatic stress disorder 
(PTSD) and/or urticaria; or medical 
opinions that demonstrate that the 
veteran's service-connected disabilities 
contributed substantially or materially 
to the cause of his death.

2.  The RO should request the VA 
Outpatient Clinic at 251 Causeway Street 
in Boston, Massachusetts, and the VA 
Medical Center in Boston, Massachusetts, 
to furnish legible copies of all medical 
records (inpatient and outpatient) 
compiled in conjunction with the stay of 
the veteran at these facilities prior to, 
and at the time of, his death.

3.  If any competent medical evidence, 
which establishes a well-grounded claim 
for service connection the cause of the 
veteran's death, is obtained, the 
following actions listed below should be 
completed by the RO.

4.  The RO should refer the veteran's 
claims folder, especially copies of all 
service-medical records and post-service 
medical records, to a VA physician, an 
oncologist, if feasible, for medical 
opinions regarding the following 
questions:

(a) Whether it is as least as 
likely as not that metastatic 
renal cell carcinoma, which 
caused or contributed to the 
veteran's death, was related to 
his periods of service or 
manifested within one year 
following his separation from 
active service?

(b) If not, whether it is as 
least as likely as not that the 
veteran's service-connected 
PTSD and/or urticaria 
contributed substantially or 
materially to the cause of his 
death or had a material 
influence in accelerating 
death?  

(c) Were there resulting 
debilitating effects and 
general impairment of health 
associated with the service-
connected PTSD and/or urticaria 
that rendered the veteran 
materially less capable of 
resisting the effects of the 
metastatic renal cell 
carcinoma?

In determining whether any service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) 
(1999).  There are primary causes of 
death which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  38 
C.F.R. § 3.312(c)(4) (1999).

The physician should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiners' conclusions.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue in 
appellate status.  If the appellant's claim continues to be 
denied, the appellant and her representative should be 
provided a supplemental statement of the case and afforded 
the specified time within which to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


